Citation Nr: 1208566	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  06-06 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss, to include as secondary to service-connected partial deafness, conductive type, with chronic otitis externa and otitis media, healed, of the right ear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to November 1964, and from January 1965 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  No hearing was requested.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  

The Board remanded this issue to the agency of original jurisdiction (AOJ) in February 2010 and October 2010 for further development.  The case now returns to the Board for further appellate review.  As discussed below, the Board finds that the remand instructions have been substantially completed and, therefore, another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in his favor, the Veteran had hazardous noise exposure during service, and some left ear hearing loss at 6000 and 8000 Hertz upon separation from service, which is not a disability for VA purposes.

2.  The weight of the evidence of record does not establish that the current left ear hearing loss disability is related to the in-service exposure or to the hearing loss upon separation, that a left ear hearing loss disability for VA purposes manifested to a compensable degree within one year following separation from service, or that the current left ear hearing loss disability was proximately incurred or aggravated by the service-connected right ear hearing loss disability or tinnitus.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met on a direct, presumptive, or secondary basis. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Here, the Veteran was advised in September 2004, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claim, as well as of the responsibilities of the Veteran and VA in obtaining such evidence.  After the rating decision, and in compliance with the prior remand, the Veteran was further advised in November 2010 of the evidence and information necessary to establish service connection on a secondary basis, as well as a disability rating and an effective date, in accordance with Dingess/Hartman.  The timing defect as to this notice was cured by the subsequent readjudication of the Veteran's claim in a March 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Further, the Veteran has not asserted any prejudice as a result of any possible notice defects.  

Concerning the duty to assist, the Veteran's service treatment records and identified post-service treatment records have been obtained and considered.  In compliance with the prior remand, the AOJ requested the Veteran to identify any outstanding treatment records concerning his hearing loss.  Although the Veteran did not respond or authorize VA to obtain any possibly outstanding non-VA records, the AOJ obtained outstanding VA treatment records from December 2008 forward, as directed in the remand.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).  There is no indication that the Veteran receives any benefits from the Social Security Administration concerning his hearing loss.  

In addition, the Veteran was afforded three VA examinations pertaining to his hearing loss, in November 2004, April 2010, and February 2011.  As directed in the prior remands, the two recent examiners conducted all necessary testing.  The April 2010 examiner offered an opinion as to whether the Veteran's current left ear hearing loss is related to his in-service noise exposure, or to the elevated puretone thresholds noted at two frequency levels in his separation examination.  Further, as directed in the most recent remand, the February 2011 examiner addressed whether there is any conductive component to the left ear hearing loss, although the question of causation or aggravation by the service-connected right ear hearing disability was not directly addressed.  As the etiology of the Veteran's condition remained unclear, the Board forwarded the entire claims file to a specialist with the Veterans' Health Administration (VHA) for an opinion as to such question.  In an initial report and addendum report, the specialist offered an opinion as to whether the Veteran's current left ear hearing loss was caused or aggravated by his service-connected right ear hearing loss or tinnitus, as well as whether it was directly caused by service, with consideration of the reported military noise exposure and the elevated puretone thresholds upon separation from service.  A reasoned explanation was provided for these opinions.  Neither the Veteran nor his representative has argued that the medical evidence of record, to include the VHA specialist's opinion, is insufficient for a fair adjudication.  Rather, the representative argues that an article provided by the VHA specialist establishes reasonable doubt that should be resolved in the Veteran's favor, as discussed below.

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions, and no further development is needed.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not prejudicial or harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

The Veteran seeks service connection for left ear hearing loss as a result of hazardous noise exposure while working as a machinist mate in an engine room during military service.  Alternatively, the Veteran contends that his current left ear hearing loss was caused or aggravated by his service-connected right ear disability, which is characterized as partial deafness, conductive type, with chronic otitis externa and otitis media, healed.  The Board notes that the Veteran has also been granted service connection for tinnitus.  During a January 2005 VA examination, he reported having tinnitus, described as a constant ringing, only in the right ear.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

In addition, certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

Service connection may also be granted on a secondary basis for a disability that is proximately caused or proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Here, although there is no documentation of noise exposure in the Veteran's service records, he is competent to report noise exposure, as this is issue is factual in nature and is observable by his own senses.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Barr, 21 Vet. App. at 307-08.  In addition, the Veteran's two Reports of Transfer or Discharge (DD Forms 214) indicate that his military occupational specialty was similar to marine mechanic or fireman marine, which would be consistent with hazardous noise exposure.  The Veteran has been granted service connection for right ear hearing loss and tinnitus based on treatment for such conditions during service.  Further, as discussed below, medical professionals have indicated that there was likely some noise-induced hearing loss upon separation from service.  As such, resolving all reasonable doubt in the Veteran's favor, hazardous noise exposure during service is established.  However, the evidence must also demonstrate a current disability due to such noise exposure.  

The Veteran was afforded three VA examinations pertaining to his hearing loss.  The November 2004 VA examiner noted that the Veteran's May 1961 service entrance examination showed hearing within normal limits from 500 to 4000 Hertz bilaterally, and the December 1970 examination upon separation from service showed mild high frequency hearing loss (40 decibels) at 6000 and 8000 Hertz in the left ear.  In this regard, the Board notes that pure tone thresholds above 20 decibels indicate some level of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, impaired hearing only constitutes a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  As such, the documented elevated puretone thresholds at 6000 and 8000 Hertz upon the Veteran's separation from service did not establish a VA disability.  The Board notes that it is not necessary to meet VA's criteria for a hearing loss disability during service, or within one year after service, to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In addition to the military testing results, the November 2004 VA examiner noted that a July 2004 evaluation for VA treatment purposes showed mild sloping to severe sensorineural hearing loss in the left ear.  The Veteran reported noise exposure in the engine room as a machinist mate during service, as well as post-service noise exposure to diesel engines as a dump truck driver.  He described current difficulty hearing in groups and when people speak to him on his right side.  Pure tone testing met the criteria for a VA disability bilaterally during this examination.  Impedance testing revealed type A tympanograms for the left ear, and acoustic reflexes were present at 500 and 1000 Hertz for the left ear only.  There was no current evidence of middle ear or retrocochlear pathology for either ear.  The examiner opined that the Veteran did have left ear hearing loss as a result of military noise exposure, specifying that he had mild high frequency loss at 6000 to 8000 Hertz in his separation examination, and hearing within normal limits through 4000 Hertz.  However, the examiner further opined that the Veteran's current left ear hearing loss 34 years after service was "probably" due to the effects of presbycusis and civilian noise exposure.  

The April 2010 VA examiner also noted the results of the service entrance and separation examinations.  She further noted that service examinations in November 1964 and January 1965 showed 15/15 on a "whisper" hearing screening, which suggested normal hearing.  The examiner summarized the Veteran's treatment during service for right ear problems and tinnitus.  In April 2008, evaluation for VA treatment purposes showed normal sloping to severe sensorineural hearing loss in the left ear.  The Veteran again reported in-service noise exposure, as well post-service noise exposure at two factories and from driving dump trucks and semi trucks for the past 22 years.  Pure tone testing again met VA's criteria for a hearing disability bilaterally.  There was evidence of middle ear pathology in the right ear, but no evidence of middle ear or retrocochlear pathology in the left ear at that time.  This examiner opined that the Veteran's initial mild high frequency hearing loss at 6000 and 8000 Hertz in the left ear was caused by his military noise exposure, as shown by the separation examination.  However, the examiner opined that the current left ear hearing loss is not a result of military noise exposure but, rather, is more likely due to civilian noise exposure, presbycusis, and/or some other etiology.  In other words, the examiner stated that any change in the Veteran's left ear hearing since his 1970 separation examination is not due to military noise exposure.

The February 2011 VA examiner was requested to address the question of whether the Veteran's left ear hearing loss was caused or aggravated by the service-connected right ear disability.  The examiner noted that hearing test results during service showed hearing essentially within normal limits in the left ear, and that test results in 1971 and 1972 (after service) showed hearing within normal limits and no conductive component in the left ear.  The examiner further noted that current test results, more than 40 years after service, do not show conductive involvement.  She stated that current results showed mild to moderately-severe sensorineural hearing loss in the left ear, and that such results were consistent with presbycusis effects in later years.  The Board notes that these opinions do not directly address the question of causation or aggravation by the service-connected right ear hearing loss.

In addition to the in-service and post-service records noted by the VA examiners, the Veteran continues to be treated for bilateral hearing difficulties.  The Board notes that a VA treating audiologist stated in September 2004 that the Veteran's exposure to high levels of noise in the military "could be a contributing factor to his current hearing impairment."  However, this provider did not state any rationale.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, use of the phrase "could be" renders this opinion too speculative in nature to establish service connection.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Warren v. Brown, 6 Vet. App. 4, 6 (1993).

As the etiology of the Veteran's current left hearing loss remained unclear, the Board forwarded the entire claims file to a specialist with the Veterans' Health Administration (VHA) for an opinion.  Upon review of the entire claims file, the VHA specialist opined that the Veteran's currently left ear hearing loss disability was not proximately caused by, or the result of, his service-connected right ear disability or tinnitus.  He explained that each ear is independent of the other, and there is no evidence of pathology in the right ear that would have any effect on the Veteran's left ear.  Similarly, the specialist also opined that the Veteran's current left ear hearing loss disability was not worsened beyond its natural progression (aggravated) by his service-connected right ear disability or tinnitus.

Additionally, the specialist opined that it is not likely that the current left ear hearing loss disability was incurred or aggravated by any incident, injury, or disease during service, to include hazardous noise exposure.  Similar to the prior VA examiners, the VHA specialist noted the test results in the service entrance and exit examinations, and stated that the Veteran's elevated puretone thresholds at the 6000 and 8000 Hertz levels upon separation from service were "probably" related to service noise exposure.  However, also similar to the prior examiners, the specialist stated that the Veteran's current left ear hearing loss was "probably" due to the effects of presbycusis and civilian noise exposure.  In a November 2011 response to a request for clarification as to these last responses, the specialist stated that it is "not likely" that the current left hearing loss was incurred or aggravated by military service, to include hazardous noise exposure.  He further stated and that the current left ear hearing loss is "more likely" due to post military service noise exposure and presbycusis, and not related to the December 1970 elevated puretone threshold results.  In other words, the specialist stated that there is no relationship between the possible noise-induced high frequency loss in 1970 and the current hearing loss.

In connection with his opinions, the VHA specialist included a November 2009 medical treatise from the Journal of Neuroscience concerning cochlear nerve degeneration after "temporary" noise-induced hearing loss.  As noted in the introductory summary, this article indicates that the results of the study suggest that noise-induced damage to the ear has progressive consequences that are considerably more widespread than are revealed by conventional threshold testing due to delayed degeneration of the cochlear nerve.  The Veteran's representative argues that this article is contrary to the VHA specialist's opinion, and that it raises reasonable doubt that should be resolved in the Veteran's favor as to the etiology of his left ear hearing loss.  See February 2012 written brief presentation.

Upon consideration of all evidence of record, the Board finds that service connection is not warranted for left ear hearing loss.  The Board has considered the Veteran's lay testimony that his left ear hearing loss is related to his military noise exposure, or to his service-connected right ear disability and tinnitus.  However, he is not competent to testify as to this matter, as it requires specialized knowledge, training, or experience due to the complex nature of the ear and the involved neurological system.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. at 308.  Rather, the preponderance of the competent evidence of record fails to establish a relationship between the Veteran's current left ear hearing loss disability and his military service, or his service-connected disabilities.  

Specifically, the first two VA examiners and the VHA specialist all acknowledged that the Veteran's mild left ear hearing loss at 6000 and 8000 Hertz upon separation from service was likely due to his military noise exposure.  However, as noted above, hearing loss at these frequencies does not constitute a disability for VA purposes.  See 38 C.F.R. § 3.385.  Rather, each of these VA examiners and the VHA specialist opined that the Veteran's current left ear hearing loss disability, or any change in his left ear hearing loss subsequent to service, was "probably" or "more likely" due to his extensive post-service noise exposure, presbycusis (age-related hearing loss), or other etiology.  These opinions were based on consideration of all evidence of record, including the Veteran's lay statements as well as treatment records during and after service (including shortly after discharge from service).  Similarly, the February 2011 VA examiner further noted that the current pattern of the Veteran's hearing loss was consistent with the effects of presbycusis in later years.  As noted above, while a VA provider indicated in 2004 that the Veteran's military noise exposure "could" have contributed to his current left ear hearing loss, this is too speculative to establish a relationship.  This opinion is outweighed by the opinions of the VA examiners and the VHA specialist, which are definite in nature and are based on all lay and medical evidence of record.

The Board has considered the medical treatise upon which the Veteran's representative relies.  However, while medical treatises are instructive as a general matter, they do not account for other contributing factors in a particular case, such as the Veteran's extensive post-service noise exposure and prior audiograms, to include both shortly after service and recently.  Cf. Mattern v. West, 12 Vet. App. 222, 228 (1999) (a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts).  As such, this evidence does not outweigh the other evidence of record, as summarized above.

The Board notes that the Veteran has not claimed to have continuous left ear hearing loss since service, and audiograms conducted in January 1972 were noted to be within normal limits for the left ear.  As such, service connection cannot be granted for left ear hearing loss based on continuity of symptomatology, or presumptively for a chronic condition that manifests to a compensable degree within one year following service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

With respect to secondary service connection, the February 2011 VA examiner opined that the Veteran's current left hearing loss does not have a conductive component (in contrast to the service-connected right ear disability).  The VHA specialist also opined that there is no relationship (either causation or aggravation) between the Veteran's service-connected right ear disability or tinnitus (which the Veteran has reported only in the right ear) because the two ears are not connected and there is no evidence of pathology in the right ear that would affect the left ear.  

In summary, the Board acknowledges that the Veteran had hazardous noise exposure during service, and some left ear hearing loss at 6000 and 8000 Hertz upon separation from service, which is not a disability for VA purposes.  However, the weight of the evidence of record does not establish that the current left ear hearing loss disability is related to the in-service exposure or to the hearing loss upon separation, that a left ear hearing loss disability for VA purposes manifested to a compensable degree within one year following separation from service, or that the current left ear hearing loss disability was proximately incurred or aggravated by the service-connected right ear hearing loss disability or tinnitus.  






(CONTINUED ON NEXT PAGE)

As the preponderance of the evidence is against service connection for a left ear hearing loss disability, the benefit of the doubt doctrine does not apply and the Veteran's claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


